UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee ee ee ee ee x
ZURICH AMERICAN LIFE INSURANCE CO. :
and ZNA SERVICES, LLC,
Plaintiffs,
20-cv-11091 (JSR)
-y-
ORDER
JON NAGEL,
Defendant. :
oe ee eee x

JED S. RAKOFF, U.S.D.Jd.

Now before the Court is defendant Jon Nagel’s motion to
dismiss Zurich’s amended complaint, ECF No. 23. Upon due
consideration, the Court denies the motion in full. The Court will
issue an opinion setting forth the reasons for this ruling by no

later than August 1, 2021.

SO ORDERED.
Dated: New York, NY IAM.

July , 2021 JEWS. RAKOFF, U.S.D.J.

 
